207 F.2d 782
MINNEAPOLIS ELECTRICAL CONTRACTORS ASSOCIATION et al., Appellants,v.UNITED STATES of America.
No. 14841.
United States Court of Appeals Eighth Circuit.
October 7, 1953.

Appeal from the United States District Court for the District of Minnesota.
Dorsey, Colman, Barker, Scott & Barber, Curtis L. Roy and Henry Halladay, Minneapolis, Minn., for appellants.
Edward P. Hodges, Acting Asst. Atty. Gen., and George E. MacKinnon, U. S. Atty., Minneapolis, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court, 99 F.Supp. 75, dismissed, on motion of appellants.